[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Davenport v. State, Slip Opinion No. 2016-Ohio-3414.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-3414
     THE STATE EX REL. DAVENPORT, APPELLANT, v. THE STATE OF OHIO,
                                         APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Davenport v. State, Slip Opinion No.
                                     2016-Ohio-3414.]
Mandamus—R.C. 2969.25(C)—Failure to document balance of inmate account for
        six months preceding filing of complaint—Court of appeals’ dismissal of
        complaint affirmed.
      (No. 2015-1268—Submitted March 8, 2016—Decided June 16, 2016.)
     APPEAL from the Court of Appeals for Franklin County, No. 14AP-1041.
                                 _____________________
        Per Curiam.
        {¶ 1} Relator-appellant, Carlos Davenport, is an inmate who filed a petition
for a writ of mandamus in the Tenth District Court of Appeals requesting that court
to order the trial court in his underlying criminal case to rule on motions that were
allegedly pending. He filed an affidavit of indigency in the court of appeals that
                             SUPREME COURT OF OHIO




requested a waiver of fees and costs. However, he failed to provide a statement of
the amount in his inmate account for each of the preceding six months, as required
by R.C. 2969.25(C)(1).
       {¶ 2} The court of appeals’ magistrate recommended that the court grant the
state’s motion to dismiss the case for Davenport’s failure to satisfy the requirements
of R.C. 2969.25. No objections were filed, and the court of appeals accepted and
adopted the magistrate’s decision and recommendation as to that issue and
dismissed the case. Davenport appealed.
       {¶ 3} The court of appeals was correct to dismiss the case on the basis
recommended by the magistrate.         “ ‘The requirements of R.C. 2969.25 are
mandatory, and failure to comply with them subjects an inmate’s action to
dismissal.’ ” Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859, 951 N.E.2d 389,
¶ 1, quoting State ex rel. White v. Bechtel, 99 Ohio St. 3d 11, 2003-Ohio-2262, 788
N.E.2d 634, ¶ 5; State ex rel. McGrath v. McDonnell, 126 Ohio St. 3d 511, 2010-
Ohio-4726, 935 N.E.2d 830, ¶ 1. We therefore affirm the judgment of the court of
appeals.
       {¶ 4} Finally, we deny Davenport’s motion for oral argument.              Oral
argument in a direct appeal is discretionary. S.Ct.Prac.R. 17.02(A). None of the
factors we normally consider in granting a motion for oral argument exists in this
case. See State ex rel. Manley v. Walsh, 142 Ohio St. 3d 384, 2014-Ohio-4563, 31
N.E.3d 608, ¶ 16, citing Appenzeller v. Miller, 136 Ohio St. 3d 378, 2013-Ohio-
3719, 996 N.E.2d 919, ¶ 4, and cases cited therein.
                                                                  Judgment affirmed
                                                                 and motion denied.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Carlos Davenport, pro se.




                                          2
                               January Term, 2016




       Ron O’Brien, Franklin County Prosecuting Attorney, and Jeffrey C. Rogers,
Assistant Prosecuting Attorney, for appellee.
                              _________________




                                        3